Case 1:20-cr-00576-BMC-RER Document 1-1 Filed 12/17/20 Page 1 of 1 PageID #: 2
                                                                                   4:25 pm, Dec 17, 2020




                                  INFORMATION SHEET

                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF NEW YORK
                                                         1:20-cr-00576(BMC)(RER)
1.      Title of Case: United States v. John Doe

2.      Related Magistrate Docket Number(s):

3.      Arrest Date: NA

4.      Nature of offense(s):   ☒ Felony
                                ☐ Misdemeanor

5.      Related Cases - Title and Docket No(s). (Pursuant to Rule 50.3.2 of the Local
        E.D.N.Y. Division of Business Rules):

6.      Projected Length of Trial:   Less than 6 weeks      ☒
                                     More than 6 weeks      ☐

7.      County in which crime was allegedly committed: Queens
        (Pursuant to Rule 50.1(d) of the Local E.D.N.Y. Division of Business Rules)

8.      Was any aspect of the investigation, inquiry and prosecution giving rise to the case
        pending or initiated before March 10, 2012.1               ☐ Yes ☒ No

9.      Has this indictment/information been ordered sealed?       ☒ Yes ☐ No

10.     Have arrest warrants been ordered?                         ☐ Yes ☒ No

11.     Is there a capital count included in the indictment?       ☐ Yes ☒ No

                                                    SETH D. DUCHARME
                                                    Acting United States Attorney

                                             By:    _____________________________
                                                    James P. McDonald
                                                    Assistant U.S. Attorney
                                                    (718) 254-6376

1
        Judge Brodie will not accept cases that were initiated before March 10, 2012.



Rev. 10/04/12
